department of the treasury internal_revenue_service washington d c date number release date cc pa apjp br3 wta-n-114496-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se newark cc sb new from deborah a butler associate chief_counsel procedure and administration cc pa subject financial status audits this chief_counsel_advice responds to your request for advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues whether a revenue_agent may drive by a taxpayer’s house prior to having a reasonable indication that there is a likelihood of unreported income whether a revenue_agent may conduct a lexis search to ascertain if the taxpayer purchased real_estate during the year s at issue prior to having a reasonable indication that there is a likelihood of unreported income conclusion a revenue_agent may drive by a taxpayer’s house prior to having a reasonable indication that there is a likelihood of unreported income a revenue_agent may conduct a lexis search to ascertain if the taxpayer purchased real_estate during the year s at issue prior to having a reasonable indication that there is a likelihood of unreported income facts revenue agents have inquired whether they are still permitted to drive by a taxpayer’s house or conduct a lexis search to ascertain if the taxpayer purchased real_estate during the year s at issue prior to having a reasonable indication that there is a likelihood of unreported income in light of the enactment of sec_7602 which restricts the use of financial status audit techniques law and analysis the internal_revenue_service restructuring and reform act of rra’ pub_l_no section 112_stat_685 date added new sec_7602 titled limitation on financial status audit techniques sec_7602 provides that t he secretary shall not use financial status or economic reality examination techniques to determine the existence of unreported income of any taxpayer unless the secretary has a reasonable indication that there is a likelihood of such unreported income the legislative_history concerning rra’98 section reflects that prior to its enactment the internal_revenue_service service could use financial status or economic reality audit techniques to determine the existence of unreported income the legislative_history states that rra’98 section merely prohibits the use of such audit techniques to determine the existence of unreported income until the service has a reasonable indication that there is a likelihood of such unreported income h_r conf_rep no pincite prior to enacting sec_7602 the chairman of the house_committee_on_ways_and_means requested the general accounting office to report on the frequency and results of the use of financial status audit techniques to identify unreported income due to concerns over the treatment of and the burdens placed upon taxpayers general accounting office report gao t-ggd-97-186 date tax_administration taxpayer rights and burdens during audits of their tax returns pincite and gao report the term financial status audit techniques is not defined in the code as used in the gao report financial status or economic reality audit techniques consist of indirect methods of examination such as the bank_deposits method the cash transaction_method the net_worth_method the percentage of mark-up method and the unit and volume method gao report pincite examination of returns handbook irm the general accounting office concluded that these techniques were never used alone and that they were used with other techniques that were used to explore issues other than unreported income such as overstated deductions gao report pincite there are two distinct types of methods of proof in tax cases direct or specific item methods and indirect methods financial status or economic reality examination techniques in the direct or specific item methods specific items are demonstrated as the source of unreported income 70_f3d_854 n 6th cir 843_f2d_1456 d c cir with the specific item method of proof the government uses evidence of the receipt of specific items of reportable income that do not appear on his income_tax return 724_f2d_1374 n 9th cir for example the service tracks funds from known sources to deposits made to a taxpayer’s bank accounts rather than analyzing bank_deposits to identify unreported income from unknown sources see 70_f3d_854 6th cir tracing of unreported income from covert police fund is a direct method 843_f2d_1456 d c cir monies traceable from dummy corporations to the taxpayer was evidence of specific items of income and not the use of the bank_deposits or cash expenditures indirect method of proof see also pollak v united_states u s dist lexis n d ill recognizing in dicta that directly tracing money transfers from an entity would not be a financial status or economic reality technique the service does not use specific items to support an inference of unreported income from unidentified sources the use of direct methods simply does not implicate the provisions of sec_7602 thus there is no prohibition requiring the service to have a reasonable indication that there is a likelihood of unreported income before resorting to such methods when using an indirect method a taxpayer's finances are reconstructed through circumstantial evidence 70_f3d_854 n 6th cir for example the government shows either through increases in net_worth increases in bank_deposits or the presence of cash expenditures that the taxpayer's wealth grew during a tax_year beyond what could be attributed to the taxpayer's reported income thereby raising the inference of unreported income 843_f2d_1456 d c cir indirect methods are used to support an inference of unreported income from unidentified sources the bank_deposits indirect method is an analysis of bank_deposits to prove unreported income from unidentified sources this method which computes income by showing what happened to the taxpayer’s funds may be considered to be a financial status technique when it is used without specific knowledge of a possible traceable source as such it is used to supply leads to possible unreported income from sources of such deposits examination of returns handbook irm with the cash transaction indirect method the service calculates the unreported income as the amount that the taxpayer’s cash expenditures exceeded the taxpayer’s sources of cash including cash on hand at the beginning of the tax period in question for the particular year 886_f2d_1497 7th cir the service uses the taxpayer’s tax_return and other sources to ensure that adequate income has been reported to cover expenses gao report pincite the net_worth_method requires establishing the taxpayer's net_worth at the start of the taxable_year by listing all assets including cash on hand and all liabilities with the balance being the taxpayer's net_worth a similar analysis is made for the first day of the next taxable_year to any change in the net_worth the service adds non- deductible expenditures_for living_expenses then deducts receipts from sources that are not taxable_income and the amounts represented by applicable tax deductions and exemptions if the increase in net_worth as adjusted exceeds the reported taxable_income the inference is drawn that there is unreported income 11_f3d_40 5th cir 577_f2d_1165 n 5th cir with the percentage of mark-up method the service reconstructs income derived from the use of percentages or ratios considered typical for the business or item under examination this method consists of an analysis of either sales or cost of sales and the appropriate application of a percentage of markup to arrive at the taxpayer's gross_profit by reference to similar businesses or situations percentage computations are secured to determine sales cost of sales gross_profit or even net profit likewise by the use of some known base and the typical percentage applicable_individual items of income or expenses may be determined these percentages can be obtained from analysis of bureau of labor statistics data commercial publications or the taxpayer's records for other periods irm with the unit and volume method gross_receipts are determined or verified by applying price and profit figures to the volume of business done by the taxpayer the number of units or volume of business may be determined from the taxpayer's books_and_records if they adequately reflect cost_of_goods_sold or expenses this method is recommended when the service can determine the number of units handled by the taxpayer and knows the price or profit charged per unit irm and irm we have not been provided with any specific factual circumstances under which a revenue_agent would drive by a taxpayer’s house nonetheless this activity would not be prohibited if used in determining whether there is a reasonable indication that there is a likelihood of unreported income so that the service could resort to setting up unreported income under an indirect method it should be noted that driving by a taxpayer’s house would not be an intrusion on that taxpayer it should also be noted that the internal_revenue_manual cautions that due to privacy issues and the intrusiveness of inspecting a taxpayer's residence such inspections should be limited the purpose of inspecting the taxpayer’s residence includes but is not limited to determining the validity of deductions for an office or business located in the residence and determining the taxpayer’s financial status irm conducting a lexis search to ascertain if the taxpayer purchased real_estate would be useful when using the net_worth_method such a search would not be prohibited if used in determining whether there is a reasonable indication that there is a likelihood of unreported income so that the service could resort to setting up unreported income under the net_worth_method or any other indirect method it should be noted that a search of property records that are available to the public is not an intrusion on a taxpayer if you have any further questions please call administrative provisions and judicial practice branch at deborah a butler associate chief_counsel procedure and administration by henry s schneiderman special counsel to the associate chief_counsel procedure and administration
